[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE
The plaintiff has filed a memorandum in support of its motion to strike. The defendant has failed to file a memorandum in opposition thereto as required by Section 155 of the Practice Book.
The Court, having studied the plaintiff's brief, agrees with and sustains the claims raised therein.
Accordingly, the motion to strike is granted.
Allen, State Trial Referee CT Page 5657